PER CURIAM.
After remand the trial court reconsidered the defendant’s motion for jail time credit and denied the motion with attachments. The denial is in accordance with Inclima v. State, 625 So.2d 978 (Fla. 5th DCA 1993). The trial court having exercised its discretion *928pursuant to Kronz v. State, 462 So.2d 450 (Fla.1985) and having denied the motion based on the fact that the defendant was incarcerated out of state, the trial court’s order is affirmed.
AFFIRMED.
W. SHARP, GOSHORN and GRIFFIN, JJ., concur.